
	

115 HR 276 : To amend title 49, United States Code, to ensure reliable air service in American Samoa.
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 276
		IN THE SENATE OF THE UNITED STATES
		February 1, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend title 49, United States Code, to ensure reliable air service in American Samoa.
	
	
 1.Reliable air service in American samoaSection 40109(g) of title 49, United States Code, is amended— (1)in paragraph (2), by striking subparagraph (C) and inserting the following:
				
 (C)review the exemption at least every 30 days (or, in the case of exemptions that are necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, at least every 180 days), to ensure that the unusual circumstances that established the need for the exemption still exist.; and
 (2)by striking paragraph (3) and inserting the following:  (3)Renewal of exemptions (A)In generalExcept as provided in subparagraph (B), the Secretary may renew an exemption (including renewals) under this subsection for not more than 30 days.
 (B)ExceptionAn exemption that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, may be renewed for not more than 180 days.
 (4)Continuation of exemptionsAn exemption may continue for not more than 5 days after the unusual circumstances that established the need for the exemption cease..
			
	Passed the House of Representatives January 31, 2017.Karen L. Haas,Clerk
